IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DAVID ADAM BAKER, : Case No. 1:19-cv-60
Plaintiff, Judge Matthew W. McFarland
vs. .
JEFFREY CARNINE, et al.,
Defendants.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
(DOC. 31) AND DENYING MOTION TO DISMISS (DOC. 6) AND MOTION FOR
JUDGMENT ON THE PLEADINGS (DOC. 24) AS MOOT

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Karen L. Litkovitz (Doc. 31), to whom this case is referred pursuant to
28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time
for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Report and Recommendations in its entirety. Accordingly, the Court rules as follows:

1. Defendants’ Broo, Mcllwain, and Stachowiak’s motion to dismiss (Doc. 6) is
DENIED as MOOT.

2. Defendant Carnine’s motion for judgment on the pleadings (Doc. 24) is
DENIED as MOOT to the extent it is directed towards the original or first
amended complaint.

IT IS SO ORDERED. :
we Hoth Nee y

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
